 


113 HR 4733 IH: Fuel Cell and Hydrogen Infrastructure Act of 2014
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4733 
IN THE HOUSE OF REPRESENTATIVES 
 
May 22, 2014 
Mr. Larson of Connecticut introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase, expand, and extend the credit for hydrogen-related alternative fuel vehicle refueling property and to increase the investment credit for more efficient fuel cells. 
 
 
1.Short titleThis Act may be cited as the Fuel Cell and Hydrogen Infrastructure Act of 2014. 
2.Expansion of credit for hydrogen-related alternative fuel vehicle refueling property 
(a)Increase in credit percentageSubsection (a) of section 30C of the Internal Revenue Code of 1986 (relating to alternative fuel vehicle refueling property credit) is amended by inserting (50 percent in the case of property relating to hydrogen) after 30 percent. 
(b)No dollar limitationSubsection (b) of section 30C of such Code is amended by adding at the end the following flush sentence: 
 
The preceding sentence shall not apply in the case of property related to hydrogen.. 
(c)Credit allowable for refueling property for certain motor vehicles designed for carrying or towing loads 
(1)In generalSubsection (c) of section 30C of such Code is amended by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting , and, and by adding at the end the following new paragraph: 
 
(3)with respect to property described in section 179A(d)(3)(A) for the storage or dispensing of fuel at least 85 percent of the volume of which consists of hydrogen, the reference to motor vehicles in section 179A(d)(3)(A) includes specified off-highway vehicles.. 
(2)Specified off-highway vehicles definedSubsection (e) of section 30C of such Code is amended by adding at the end the following new paragraph: 
 
(7)Specified off-highway vehiclesFor purposes of subsection (c)(3)— 
(A)In generalThe term specified off-highway vehicles means all types of vehicles propelled by motor that are designed for carrying or towing loads from one place to another, regardless of the type of load or material carried or towed and whether or not the vehicle is registered or required to be registered for highway use, including fork lift trucks used to carry loads at railroad stations, industrial plants, and warehouses. 
(B)ExceptionsSuch term does not include— 
(i)farm tractors, trench diggers, power shovels, bulldozers, road graders or rollers, and similar equipment which does not carry or tow a load, and 
(ii)any vehicle that operates exclusively on a rail or rails.. 
(d)Credit for hydrogen property extended through 2016Paragraph (1) of section 30C(g) of such Code is amended by striking December 31, 2014 and inserting December 31, 2016. 
(e)Effective date 
(1)In generalThe amendments made by subsections (a) and (c) shall apply to property placed in service after the date of the enactment of this Act in taxable years ending after such date. 
(2)Repeal of limitationThe amendment made by subsection (b) shall apply to taxable years beginning after the date of the enactment of this Act. 
(3)Hydrogen refueling propertyThe amendment made by subsection (d) shall apply to property placed in service after December 31, 2014. 
3.Increased investment credit for more efficient fuel cells 
(a)Increased percentage 
(1)In generalSubparagraph (A) of section 48(a)(2) of the Internal Revenue Code of 1986 (relating to energy percentage) is amended by redesignating clauses (i) and (ii) as clauses (iii) and (iv), respectively, and by inserting before clause (iii), as so redesignated, the following new clauses: 
 
(i)50 percent in the case of qualified fuel cell property used in a combined heat and power system having an energy efficiency percentage (as defined in section 48(c)(3)(C)) of 70 percent or more, 
(ii)40 percent in the case of qualified fuel cell property used in such a system having an energy efficiency percentage (as so defined) of at least 60 percent but less than 70 percent,. 
(2)Conforming amendments 
(A)Subclause (I) of section 48(a)(2)(A)(iii) of such Code, as redesignated by paragraph (1), is amended by inserting not described in clause (i) or (ii) before the comma. 
(B)Clause (iv) of section 48(a)(2)(A) of such Code, as so redesignated, is amended by striking to which clause (i) does not apply and inserting to which none of the preceding clauses apply. 
(b)Increased maximum creditSubparagraph (B) of section 48(c)(1) of such Code is amended to read as follows: 
 
(B)LimitationIn the case of qualified fuel cell property placed in service during the taxable year, the credit otherwise determined under subsection (a) for such year with respect to such property shall not exceed an amount equal to— 
(i)in the case of property described in subsection (a)(2)(A)(i), $2,500 for each 0.5 kilowatt of capacity of such property, 
(ii)in the case of property described in subsection (a)(2)(A)(ii), $2,000 for each 0.5 kilowatt of capacity of such property, and 
(iii)in the case of property described in subsection (a)(2)(A)(iii)(I), $1,500 for each 0.5 kilowatt of capacity of such property.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
